DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed September 9, 2022.  Claim 15 has been amended. Claims 19, 22, and 27-28 have been cancelled.  Claims 21 and 23-26 are withdrawn.  Claims 15-18 and 20 are rejected. Claims 15-18, 20-21, 23-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “remains unchanged” in claim 1 is a relative term which renders the claim indefinite. The term “remains unchanged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, prior art that deposits the flavourant onto the inner surface is considered to meet the claim limitation as the specification discloses that this results such that the volume of air does not change (instant application ¶10).
Claims 16-18 and 20 are rejected insomuch as they depend on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017001613 A1, US 20180160726 A1 reference relied upon for citations, (hereinafter KADIRIC) as in view of US 3095343 A (hereinafter BERGER).
Regarding claim 15, KADIRIC discloses a smoking article with a filter comprising a hollow tubular element (abstract).  KADIRIC discloses the filter element (Fig. 1, filter 12) comprising: a hollow tubular portion (Fig. 1, hollow tubular element 13) with an inner surface (¶9); and a flavourant deposited directly onto the inner surface of the hollow tubular portion (¶28).    
KADIRIC further discloses wherein the flavourant is deposited onto the inner surface of the hollow tubular portion such that a volume of filter element material through which air can be drawn remains unchanged (¶27-¶29).
KADIRIC may not explicitly disclose wherein the inner surface of the hollow tubular portion is configured to be fluid-impermeable or liquid-impermeable such that the flavourant cannot penetrate into a filter material of the filter element
KADIRIC teaches that the flavourant is on the inner surface of the tubular element and that it is trapped within the domains (¶30).  
BERGER teaches a method for treating filamentary tows (abstract).  BERGER teaches impregnating the tow with plasticizer (Col. 2, lines 29-37).  BERGER further teaches that the segments of tow can be adapted for dispensing flavor (Col. 3, lines 5-10).  BERGER teaches that the method of having firmly bonded fiber constituents and a stiffened peripheral layer (Col. 2, lines 65-69).  BERGER teaches that doing so will prevent separation of liquid solution and emulsion components carried by segments and allow for controlled dispensing of the adsorbed compositions (Col. 3, lines 16-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KADIRIC to treat the inner surface such that the liquid solution does not separate as taught in BERGER.  A person of ordinary skill in the art would obviously treat the inner surface such that the flavourant cannot penetrate the filter material because doing so would prevent separation and allow for controlled dispensing (BERGER Col. 3, lines 16-19)
Regarding claim 16, modified KADIRIC discloses the filter element of claim 15 as discussed above.  KADIRIC further discloses wherein the flavourant is menthol (¶29).
Regarding claim 17, modified KADIRIC discloses the filter element of claim 15 as discussed above.  KADIRIC further discloses wherein the filter element is a hollow acetate tube (¶39).
Regarding claim 18, modified KADIRIC discloses the filter element of claim 15 as discussed above.  KADIRIC further discloses wherein the hollow tubular portion is provided in the filter element as a central hollow tubular portion and/or wherein the hollow tubular portion of the filter element is provided to form an airflow path for an aerosol (¶6, ¶13).
Regarding claim 20, modified KADIRIC discloses the filter element of claim 15 as discussed above.  KADIRIC further discloses filter material of the filter element comprises cellulose acetate fibers (¶43).
Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of the claim recitation “remains unchanged” under 35 U.S.C. 112(b), this rejection is maintained.  There is no standard to judge the claimed “change”.  Regardless the volume of a filter element is not changed by flavorant deposited upon it.  In addition, KADIRIC discloses that the filtration material is selected to provide a desired level of resistance to draw when the addition of material on the filter (KADIRIC ¶54).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that KADIRIC does not disclose a hollow tubular portion wherein the inner surface is configured fluid or liquid impermeable.  However, KADIRIC is not relied upon for teaching fluid or liquid impermeable.  KADIRIC does teach that a flavorant is added to the inner surface.  KADIRIC further teaches that the hollow tube comprises plasticisers (¶42).  However, KADIRIC was not relied upon to teach liquid impermeable.  BERGER teaches impregnating an acetate tow with plasticizer (Col. 2, lines 29-37) resulting in prevention of separation of liquid solution and controlling adsorbed compositions (Col. 3, lines 16-19).  A person of ordinary skill in the art would obviously configure an acetate tow to be fluid imperamable because so would prevent separation and allow for controlled dispensing (BERGER Col. 3, lines 16-19).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both KADIRIC and BERGER teach acetate tow filters.  A person of ordinary skill in the art would obviously combine the teachings of the analogous art to control liquid movement within the tow.
Further, the instant application does not disclose how the inner surface of the hollow tubular portion is configured to be liquid or fluid impermeable (Instant application ¶10).  The instant application merely states that it is configured to be impermeable.  The instant application states that the hollow tube is comprised of cellulose acetate tow and list of possible other materials (¶20). Therefore, a tubular portion constructed of the same material, cellulose acetate tow, is expected to also be configured to also be liquid or fluid impermeable and the disclosures of both KADIRIC and BERGER are cellulose acetate tow.  Further, the instant application broadly discloses that the suitable materials include, but are not limited to, “cellulose acetate, cellulose, reconstituted cellulose, polylactic acid, polyvinyl alcohol, nylon, polyhydroxybutyrate, polypropylene, paper, thermoplastic material, such as starch, non-woven materials and combinations thereof”.  The material additions in KADIRIC (¶54) and BERGER (Col. 3, lines 45-49) overlap these suitable materials.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant further argues against BERGER for not teaching claim limitations that are disclosed in KADIRIC.  This argument is moot because as stated above one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747